Citation Nr: 0304217	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for status post right 
inguinal hernia repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and from October 1990 to June 1991.  He had 23 years of 
inactive duty with the Army Reserve.

In a July 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied a claim of 
entitlement to service connection for a right inguinal 
hernia.  The veteran subsequently submitted a Notice of 
Disagreement (NOD) regarding that decision, and, in November 
1992, the RO responded by issuing a Statement of the Case 
(SOC).  However, the veteran did not perfect his appeal by 
responding with a Substantive Appeal.

Thereafter, in September 1993, the RO again denied 
entitlement to service connection for a right inguinal 
hernia.  The veteran did not express disagreement with that 
decision.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision in which the RO 
appears to have reopened and then denied the veteran's claim 
of entitlement to service connection for a right inguinal 
hernia.  The veteran subsequently perfected an appeal 
regarding that decision.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in October 1996 
and a Supplemental Statement of the Case (SSOC) in September 
1998. 

In July 1999, the Board remanded this claim to the RO for 
additional evidentiary development.  Although additional 
evidence was subsequently obtained by the RO and associated 
with the claims folder, the RO did not readjudicate the 
veteran's claim in an SSOC.  Instead, the claims folder was 
returned to the Board for further appellate review.

The Board subsequently undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  Once this development was completed, the 
Board issued a letter to the veteran advising him of the 
additional evidence that would be considered in rendering a 
decision on his claim.  In that letter, which was dated in 
January 2003, the Board also advised the veteran as to the 
additional evidence obtained by the RO pursuant to the July 
1999 remand, which was not considered by the RO in an SSOC 
prior to returning his case to the Board.  The Board further 
advised the veteran that he and/or his representative were 
free to submit additional evidence or argument in response to 
the new evidence obtained by the Board.  The veteran was 
informed that he had 60 days in which to respond to that 
letter.

No subsequent correspondence was received from the veteran.  
In January 2003, the veteran's accredited representative 
submitted a Written Brief Presentation in support of the 
veteran's claim.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
entitlement to service connection for a right inguinal 
hernia.  That decision was not appealed, and was therefore 
final.

2.  Evidence submitted since the RO's September 1993 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  There is clear and unmistakable evidence demonstrating 
that a right inguinal hernia existed prior to the veteran's 
second period of active military service.

4.  The preponderance of the competent and probative evidence 
establishes that the veteran's status post inguinal hernia 
repair did not undergo a permanent worsening in severity 
during his second period of active military service.




CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's September 1993 rating 
decision which denied service connection for a right inguinal 
hernia is new and material; thus, the veteran's claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2002).

2.  The veteran developed a right inguinal hernia prior to 
his second period of service; thus, the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2002).

3.  The veteran's status post right inguinal hernia repair 
was not aggravated beyond its natural progress by active 
military service .  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the October 
1996 SOC, the September 1998 SSOC, and correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate a claim for 
service connection based on aggravation.  Likewise, he has 
also been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the September 1999 letter in which the RO advised 
the veteran that he should identify any health care providers 
who treated him for his claimed disability, and that VA had a 
responsibility to obtain any relevant records that he 
identifies on his behalf.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder.  Moreover, neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The record 
reflects that the RO has obtained the veteran's VA treatment 
records, and that he was provided with a VA examination in 
November 2002.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Analysis

A.  New and material evidence

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for a status post right 
inguinal hernia, and to have considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new-and-
material-evidence analysis in claims involving prior final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a September 1993 rating decision, the RO denied the 
veteran's claim of service connection for a right inguinal 
hernia.  Therein, the RO essentially concluded that the 
veteran's right inguinal hernia preexisted his return to 
active service in June 1990, and that the disability was not 
aggravated by his subsequent military service.  Because the 
veteran did not express disagreement with that rating 
decision within one year of receiving notification, the Board 
finds that the September 1993 decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  In the September 1993 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for a right inguinal hernia.  At that time, the 
record showed that he had undergone two previous hernia 
surgeries in 1982 and 1990, but there was no evidence that 
his right inguinal hernia was aggravated by his military 
service, and no evidence that he was still experiencing a 
right inguinal hernia.  

Since filing to reopen his claim, the veteran has submitted 
competent evidence showing that was receiving treatment for 
pain and other symptoms that had been found to be related to 
his history of a right inguinal hernia.  Thus, he has 
submitted competent evidence suggesting that he has a current 
disability.  The Board concludes that this evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  Accordingly, the Board finds 
that new and material evidence has been submitted in this 
case, and the claim is therefore reopened.

B.  Service connection for right inguinal hernia

The veteran is seeking entitlement to service connection for 
a status post right inguinal hernia repair.  He reports 
having undergone surgery for a right inguinal hernia in 1980 
and in June 1990, and acknowledges that both of these 
procedures were performed prior to his return to active duty 
in the military in October 1990.  He contends, however, that 
his status post hernia repair was permanently aggravated as a 
result of his military service from October 1990 to June 
1991.  In support of this contention, he points to his 
service medical records, which reveal that he was treated for 
pain in that area in May 1991 and that he reported 
experiencing some tenderness in that area immediately prior 
to his discharge in June 1991.  He also points to his VA 
treatment records, which reveal that he has received periodic 
treatment since his separation for pain in the groin area.

The Board notes that service medical records from the 
veteran's initial period of active duty from July 1965 to 
July 1967 are entirely negative for any complaints or 
findings regarding a right inguinal hernia.  There is no 
evidence to suggest that his right inguinal hernia is related 
to this initial period of active duty, and the veteran has 
never suggested that this is the case.  Instead, as noted 
above, the veteran contends that his right inguinal hernia 
first developed between his two periods of active duty, and 
that it was aggravated by his second period of active duty 
from October 1990 to June 1991.  Therefore, the Board will 
focus our discussion upon whether his claimed status post 
right inguinal hernia repair was aggravated by that second 
period of service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A higher court has explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Initially, the Board will consider the presumption of 
soundness.  It appears that the hospital reports pertaining 
to the veteran's 1982 and 1990 surgeries have not been 
associated with the claims folder.  However, the record 
reflects that a surgical scar was noted in the right inguinal 
area during several physical examinations conducted 
throughout the 1980's.  This scar was repeatedly described as 
having been due to surgery for a right inguinal hernia.  
Thus, the Board believes that the evidence clearly and 
unmistakably establishes that the veteran experienced a right 
inguinal hernia, for which he underwent surgery, prior to his 
entrance into service in June 1990.  As noted above, a 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The next question the Board must address is whether the 
veteran's pre-existing status post right inguinal hernia 
repair underwent a permanent increase in severity as a result 
of his military service.  In this regard, the Board has found 
the most probative evidence of record to be the veteran's 
service medical records, which are negative for any 
indication that his status post right inguinal hernia repair 
increased in severity during his period of service from 
October 1990 to June 1991.  These records are also negative 
for any indication that he suffered any superimposed disease 
or injury to his status post right hernia repair during 
service.  As noted above, aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, 
service connection for the veteran's status post right 
inguinal repair must be denied.

The Board recognizes that the veteran's service medical 
records show that the he reported experiencing pain in the 
area of his right inguinal hernia in May 1991, and that he 
reported experiencing some tenderness in that area 
immediately prior to his separation from active duty in June 
1991.  However, the Court has consistently stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).  There is nothing in the 
veteran's service medical records to suggest that the 
veteran's reports of pain and tenderness during service 
represented a permanent increase in the severity of his 
underlying condition, rather than just a temporary flare-up 
of that condition.

The Board has also considered the report of the veteran's 
November 2002 VA examination.  The VA physician who conducted 
that examination concluded that the veteran's second period 
of active duty "could have very well aggravated the 
patient's right inguinal hernia beyond the natural 
progression of the disease because of the heavy lifting and 
moving of heavy equipment and objects that was involved in 
his particular MOS [military occupational specialty] as a 
petroleum supply specialist."  In reaching this conclusion, 
the examiner noted the veteran's report of experiencing pain 
in his right groin area while lifting things in service, and 
his report of having experienced pain in his groin area since 
that time.

However, while the Board has of course given due 
consideration to the opinion of the November 2002 VA 
examiner, we are also cognizant that a determination as to 
whether a disability underwent a permanent increase during 
service must be made on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  
Although the VA examiner found that the veteran's disability 
"could very well have been aggravated" by his military 
service, the Board believes this opinion to be less probative 
than the service medical records demonstrating that the 
veteran complained of pain in the area of his inguinal hernia 
on only one occasion during service, and that he also 
complained of tenderness on only one occasion.  The Board 
also believes the 2002 opinion to be less probative than the 
veteran's earlier post-service treatment records, which show 
that he has received only periodic treatment for complaints 
of pain in that area since separation.

Thus, although the VA examiner believed it was possible that 
the veteran's condition was aggravated by service, the 
examiner based this finding primarily on the nature of the 
veteran's activities in service, and on the fact that his 
return to active duty occurred during such a short period 
after his second surgery.  The examiner did not point to any 
specific evidence in either the veteran's service medical 
records or post-service treatment records which supported a 
finding that his disorder underwent a permanent increase 
during active duty.  Indeed, as discussed in detail above, 
the Board believes that those medical records establish that 
such an increase did not occur.

It is also important to note that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The use of the word "possible" makes an examiner's 
statement speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

While the veteran may sincerely believe that his status post 
right inguinal hernia repair was aggravated by some incident 
of service, it is well established that, as a layperson, he 
is not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's pre-existing status post right inguinal hernia 
repair underwent a permanent increase in severity as a result 
of his active military service.  As explained by the Court in 
Falzone, the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Because no such increase occurred in this case, the 
presumption of aggravation does not apply.  Thus, the Board 
finds that a status post right inguinal hernia repair was not 
aggravated by military service.


ORDER

Entitlement to service connection for status post right 
inguinal hernia repair is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

